1. "Jurisdiction of a suit by an employee to recover unpaid minimum wages and overtime compensation, and an additional equal amount as `liquidated damages,' and attorney's fees, under the fair-labor standards act of 1938  29 U.S.C.A. § 216, is not vested exclusively in the courts of the United States, but may be heard and determined in any State court of competent jurisdiction." Adair v. The Traco Division, 192 Ga. 59 (14 S.E.2d 466) — answer by Supreme Court to certified questions in this case.
2. The petition set out a cause of action.
3. The court erred in sustaining the demurrer and dismissing the action.
Judgment reversed. Sutton and Felton, JJ.,concur.
                         DECIDED JUNE 11, 1941.